Citation Nr: 0728951	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-24 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 20 percent for residuals of cold weather injury, right 
foot.

2.  Entitlement to an increased disability rating in excess 
of 20 percent for residuals of cold weather injury, left 
foot.

3.  Entitlement to a compensable disability rating for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The RO's September 2004 rating 
decision denied compensable disability ratings for the 
veteran's service-connected hemorrhoids and residuals of cold 
injury to both feet.  

In June 2005, the RO issued a rating decision which granted 
separate 10 percent disability ratings for the veteran's 
service-connected residuals of cold injury to the right and 
left foot, effective from June 2004.  These ratings were 
further increased, in a September 2005 RO decision, to 20 
percent for residuals of cold injury to the right foot, and 
20 percent for residuals of cold injury to the left foot, 
effective from June 2004.  The veteran continues to seek 
higher disability ratings for these conditions. See AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The veteran's service-connected residuals of cold weather 
injury, right foot, are manifested by pain, numbness, or cold 
sensitivity, plus nail abnormalities.

2.  The veteran's service-connected residuals of cold weather 
injury, left foot, are manifested by pain, numbness, or cold 
sensitivity, plus nail abnormalities.

3.  The veteran's service-connected hemorrhoids are no more 
than mild to moderate.




CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of 20 percent for residuals of cold weather injury, right 
foot, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2006).

2.  The criteria for an increased disability rating in excess 
of 20 percent for residuals of cold weather injury, left 
foot, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2006).

3.  The criteria for a compensable evaluation for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claims 
herein, the RO's July 2004 letter advised the veteran of the 
foregoing elements of the notice requirements.  Thus, the 
Board finds that the content requirements of the notice VA is 
to provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 
 
The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records and his identified post service treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the 
veteran has been given multiple VA examinations during the 
course of this appeal to ascertain the severity of his 
service-connected conditions.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issues being decided herein is available and not part of 
the record.  See Pelegrini, 18 Vet. App. at 112.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2006).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

I.  Residuals of Cold Weather Injury

The veteran is seeking an increased disability rating for his 
service-connected residuals of cold weather injury to the 
feet.  Currently, these conditions are separately rated 20 
percent disabling for the right and left feet under 38 C.F.R. 
§ 4.104, Diagnostic Code 7122.  The veteran contends that he 
is entitled to a higher rating.  For the reasons that follow, 
the Board concludes that the 
criteria for a higher rating have not been met.

Pursuant to Diagnostic Code 7122, a 20 percent evaluation for 
cold injury residuals is warranted when the evidence 
demonstrates arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out lesions 
or osteoarthritis).  In order to be entitled to the next-
higher 30 percent rating, the evidence must demonstrate 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, and X-ray abnormalities (osteoporosis, 
subarticular punched out lesions or osteoarthritis).

Note (1) to Diagnostic Code 7122 instructs the rater to 
separately evaluate amputations of fingers or toes, and 
complications such as squamous cell carcinoma at the site of 
a cold injury scar or peripheral neuropathy, under other 
diagnostic codes.  Separately evaluate other disabilities 
that have been diagnosed as the residual effects of cold 
injury, such as Raynaud's phenomenon, muscle atrophy, etc., 
unless they are used to support an evaluation under 
Diagnostic Code 7122.

Note (2) to Diagnostic Code 7122 states that each affected 
part is to be evaluated separately and the ratings combined 
in accordance with 38 C.F.R. § 4.25 and § 4.26.

In July 2004, the veteran underwent a VA examination for the 
feet.  During the examination, the veteran denied constant 
pain in his feet, but indicated that when he stands more than 
four hours or walks more than two miles, he will experience 
pain and numbness.  He indicated that his foot pain is 
aggravated by cold weather.  He also reported stiffness in 
his feet in the morning, which decreases with activity.  
Physical examination revealed his feet to be warm to the 
touch.  His skin was without ulcers, calluses or any reddened 
areas.  He had positive pedal pulses, bilaterally, and 
positive sensation to vibration and to monofilament in the 
feet, bilaterally.  Strength in dorsiflexion against 
resistance, and plantar flexion against resistance was 5/5.  
Deep tendon reflexes were normal.  His toes were normal, 
without signs of any inflammation around the toe nail.  He 
was positive for pes planus.  There was no pain with 
palpation of the dorsal or plantar surfaces of the bilateral 
feet, and no swelling, edema, redness or heat was noted in 
any of the joints.  X-ray examination of the feet revealed 
mild bilateral pes planus, and concluded with an impression 
of no acute bony abnormality, minimal inferior calcaneal 
spurs, and mild bilateral pes planus.  The report concluded 
with a diagnosis of mild bilateral pes planus, with 
subjective complaints of pain with activities.  

In August 2005, a second VA examination of the feet was 
conducted.  The report of this examination noted the 
veteran's complaints of constant pain in his feet, primarily 
in his heels.  The veteran indicated that the foot pain is 
worse in the mornings, and after standing and walking all 
day, which his occupation requires.  He also reported 
swelling, which was not confirmed by observation, and easy 
fatigability.  Physical examination revealed no objective 
evidence of painful motion, edema, instability, weakness or 
tenderness.  The report noted that the veteran walks with a 
cane due to a non-service-connected right ankle injury, and 
indicated that his functional limitation on walking and 
standing is related to that ankle injury.  Examination of the 
left foot revealed it to be normal, with no evidence of skin 
damage, and no scars from the cold injury.  The report noted 
that there was only one small area of hyperkeratosis on the 
lateral aspect of the right heel, otherwise, there were no 
callosities on the feet.  There were a few small rounded dark 
areas on the peripheral of the ankle, and also a few over the 
area of the metatarsal heads.  The report noted that the 
veteran's nails have fungus, and that he has lost the nail on 
the right big toe.  The skin over the distal half of all the 
toes is somewhat cold compared to the rest of the feet.  The 
report concluded with a diagnosis of residuals of cold injury 
to the bilateral feet.  The VA examiner noted that it was as 
likely as not that the veteran has residuals of cold exposure 
of the bilateral feet in the form of cold sensitivity, nail 
changes and chronic pain. The VA examiner further indicated 
that X-ray examination of the feet revealed calcaneal spurs 
which are not considered to be secondary to cold injury, and 
that X-ray examination of the feet did not reveal 
degenerative changes which can be attributed to cold injury.  

While the veteran has complained of pain at these 
examinations, there is no indication of functional loss due 
to the veteran's residuals of cold injury.  The veteran's 
most recent VA examination, performed in August 2005, noted 
that his functional limitation on walking and standing was 
related to his nonservice-connected right ankle injury.  When 
addressing the residuals of his cold injury, the report noted 
that there was no objective evidence of painful motion, 
edema, weakness, fatigue or lack of endurance.  

The veteran's reports of pain, numbness and cold sensitivity 
are consistent with and compensated by separate 20 percent 
ratings for both the right and left feet.  The most recent VA 
examination revealed that the veteran has some nail 
abnormalities. Clearly absent, however, are manifestations of 
tissue loss, color changes, locally impaired sensation, 
hyperhidrosis, and X-ray abnormalities.  As noted on his most 
recent VA examination, X-ray examination revealed calcaneal 
spurs which are not considered to be secondary to cold 
injury, and the X-ray examinations did not reveal 
degenerative changes which can be attributed to cold injury.

The Board has considered the application of the Diagnostic 
Codes which cover neurological disorders.  However, the 
evidence does not contain a diagnosis of neurological 
disorder.  Thus, the Board concludes that an additional 
rating for neurological impairment is not warranted.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims herein.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claims for increased ratings residuals of cold 
weather injury must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Hemorrhoids

The veteran is seeking an increased (compensable) disability 
rating for his service-connected hemorrhoids.  

A 0 percent rating is assigned for hemorrhoids that are mild 
or moderate in degree.  A 10 percent rating is assigned for 
hemorrhoids which are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
38 C.F.R. § 4.114, Diagnostic Code 7336 (2006).  

In July 2004, a VA rectum and anal examination was conducted.  
The examination report noted the veteran's complaints of 
rectal bleeding occurring roughly once a month.  He also 
reported complaints of itching in the anal canal, which he 
treats using Tucks.   He denied a fecal leakage or 
incontinence of stool.  Physical examination revealed good 
sphincter tone, and no internal or external hemorrhoids were 
palpated.  The report concluded with a diagnosis of positive 
guaiac stools per rectal examination, and an otherwise normal 
examination without hemorrhoids.

In November 2004, the veteran underwent a colonoscopy 
examination.  The report of this procedure noted findings of 
non-bleeding internal hemorrhoids.  

In August 2005, the veteran underwent a second VA rectum and 
anal examination.  The report noted the veteran's complaints 
of itching and burning around his anal canal after each bowel 
movement.  The veteran also reported blood on tissue paper 
after he wipes himself and blood in the toilet occurring 
about once every two months.  He reported that he does not 
wear diapers, but changes his underwear twice daily.  He also 
indicated that he uses Preparation H or Vaseline around his 
anal canal on an as-needed basis.  He denied any involuntary 
bowel movements, and he is not using pads.  Physical 
examination of the anal canal and its surroundings revealed 
no fecal material.  However, inspection of his underwear 
revealed a small smear of fecal material.  The anal canal was 
tightly closed.  A small hemorrhoidal tag, about half a 
centimeter was noted at the one o'clock position.  It was 
neither inflamed, nor bleeding, and was inactive.  No actual 
hemorrhoids were noted externally, and no internal 
hemorrhoids were appreciable mainly because of tightness 
around the finger.  Liquid stool was noted on the examining 
finger.  No rectal masses or anal fissure were noted, and his 
prostate was not enlarged.  There was no evidence of bleeding 
either in the stool or around the examining finger.  The 
report concluded with a diagnosis of minimal, inactive 
hemorrhoids.  The VA examiner further noted that the anal 
sphincter had good tone, and it was less likely than not that 
the veteran has fecal leakage and blood loss secondary to 
hemorrhoids.  The report noted that the veteran does have a 
history of prostate cancer treated with radiation, and 
radiation-associated colitis is a common condition which 
gives rise to rectal irritation, diarrhea and blood in 
stools.  

The evidence of record clearly shows that the veteran's 
hemorrhoids are no more than mild or moderate in severity.  
Such supports only the current 0 percent rating for 
hemorrhoids.  As the preponderance of the evidence is against 
the claim for an increased (compensable) rating for 
hemorrhoids, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

An increased disability rating in excess of 20 percent for 
residuals of cold weather injury of the right foot is denied.

An increased disability rating in excess of 20 percent for 
residuals of cold weather injury of the left foot is denied.

An increased (compensable) rating for hemorrhoids is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


